The writ of error brings for review judgment awarding peremptory writ of mandamus requiring plaintiffs in error to levy and assess taxes to produce a fund to pay certain bonds, general obligations of the municipality of which Relator was owner and holder.
There are two assignments of error, as follows:
"1. The Court erred in overruling the Motion to Quash filed to the Alternative writ.
"2. The Court erred in overruling the Motion to Quash filed to the amended Alternative Writ."
No reversible error is made to appear under either assignment.
The peremptory writ was issued November 30th, 1934, and required certain budget entries and certain levies to be made for the fiscal year 1934-1935. The time in which the things were required to be done having passed, the judgment will be affirmed, but with leave to amend the alternative writ and thereupon modify the judgment and the peremptory writ of mandamus so as to record the relief prayed as and when it may now be made available.
So ordered.
ELLIS, P.J., and TERRELL, and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 120